         Case 17-31565 Document 66 Filed in TXSB on 12/05/19 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                                 CASE NO. 17-31565-H4

Paul Bottelo Barrera
Vicky Lynn Anthony Barrera
                                                       CHAPTER 13
DEBTORS

             NOTICE OF SCHEDULE OF HOME MORTGAGE PAYMENTS

       UNLESS AN OBJECTION IS FILED IN WRITING WITH THE CLERK OF THE
       COURT WITHIN 21 DAYS OF THE DATE ON WHICH THIS DOCUMENT WAS
       FILED AND SERVED, THE NOTICE OF SCHEDULE HOME MORTGAGE
       PAYMENTS WILL BE FINAL AND BINDING ON ALL PARTIES WITHOUT A
       HEARING AND WITHOUT FURTHER NOTICE.

     Notice is hereby given that the following is a schedule of payments made to the mortgage
company indicated below during the period beginning December 2018 and ending November 2019.
    Date     Check #                Mortgage Company                              Amount
12/03/2018 0745229           BANK OF AMERICA, NA                                  $633.93
01/02/2019 0747493           BANK OF AMERICA, NA                                  $633.93
02/01/2019 0749681           BANK OF AMERICA, NA                                  $633.93
03/01/2019 0752024           BANK OF AMERICA, NA                                  $633.93
04/01/2019 0754276           BANK OF AMERICA, NA                                  $633.93
05/01/2019 0756581           BANK OF AMERICA, NA                                  $633.93
06/03/2019 0758948           BANK OF AMERICA, NA                                  $633.93
08/01/2019 0763743           BANK OF AMERICA, NA                                 $1,267.86
09/03/2019 0766268           BANK OF AMERICA, NA                                  $633.93
10/01/2019 0768700           BANK OF AMERICA, NA                                  $633.93
11/01/2019 0771064           BANK OF AMERICA, NA                                  $633.93


                                                 RESPECTFULLY SUBMITTED,


                                                 /s/David G. Peake
                                                 David G. Peake, Trustee
                                                 Admissions ID No. 15679500
                                                 9660 Hillcroft, Ste 430
                                                 Houston, TX 77096
                                                 (713)283-5400 Telephone
                                                 (713)852-9084 Facsimile
         Case 17-31565 Document 66 Filed in TXSB on 12/05/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was sent to
all parties as listed below on December 05, 2019, either electronically or via BNC or U.S. First Class
Mail.

Paul Bottelo Barrera                                 J THOMAS BLACK
Vicky Lynn Anthony Barrera                           ATTORNEY AT LAW
16810 Liles Ct.                                      2600 S GESSNER SUITE 110
Humble, TX 77396                                     HOUSTON, TX 77063


                                                     BANK OF AMERICA, NA
                                                     PO BOX 660933
                                                     DALLAS, TX 75266-0402


                                                      /s/David G. Peake
                                                      David G. Peake, Trustee
